--------------------------------------------------------------------------------

Exhibit 10.2
 
MEMORANDUM OF AGREEMENT
 
 
Dated: 31st  October 2013
 
Norwegian Shipbrokers’ Association’s Memo-randum of Agreement for sale and
purchase of ships. Adopted by the Baltic and International Maritime Council
(BIMCO) in 1956.
Code-name
SALEFORM 1993
Revised 1966, 1983 and 1986/87.



Concord Shipholding S.A., 53rd E street, Urbanizacion Marbella, MMG Tower, 16th
Floor, Panama, Republic of Panama, to be guaranteed by SK Shipping Co., Ltd
 
hereinafter called the Sellers, have agreed to sell, and
1
Baltic Tiger Limited., Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands MH96960, to be guaranteed by Baltic Trading Limited
 
hereinafter called the Buyers, have agreed to buy
2
 
 
Name: MV K Happiness
3
 
 
Classification Society/Class: KR/ ABS
4
Built: October  2011              By: Hyundai Heavy Industries Co.,Ltd. Ulsan,
Korea
5
Flag: Panama                           Place of Registration: Panama
6
Call Sign: 3FKW7                   Grt/Nrt:  93,290/60,453
7
Register Official  Number: 43362-12   IMO Number: 9593452
8
 
 
hereinafter called the Vessel, on the following terms and conditions:
9
 
 
Definitions
10
 
 
“Banking days” are days on which banks are open both in all of the countriesy:
the country of the currency
11
stipulated for the Purchase Price in Clause 1 and in the place of closing,
Greece, South Korea, Hong Kong and United States of America. stipulated in
Clause 8.
12
 
 
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa,
13
a registered letter, telex, telefax or other modern form of written
communication.
14
 
 
“Classification Society” or “Class” means the Society referred to in line 4.
15



1.
Purchase Price : $50,500,000 (Fifty Million Five Hundred Thousand United States
Dollars) in cash
16
 
 
 
2.
Deposit
17



As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 20%
18
(twenty  per cent) of the Purchase Price in an escrow account in the name of
Buyer and Seller at Sellers’ nominated bank(“Joint Escrow Account”), Woori Bank,
Hong Kong Branch(“Account Bank”), Suite 1401, Two Pacific Place, 88 Queensway,
Hong Kong.  The said deposit is to be lodged within 3(three) banking days from
the date of this MOA being signed by both parties by fax/email (“Required
Deposit Date”), but conditional upon Sellers’ bank confirmation in writing to
the parties that the escrow account has been opened and ready to receive the
funds. The Buyer has the obligation to submit the requested documents to the
Account Bank and needs to fully comply and assist with the account opening
procedures which shall not be unreasonably withheld or delayed. If the escrow
account is opened after the Required Deposit Date, the 20% deposit shall be made
immediately on the date that the joint account is opened.
Any fees/bank charges to be shared equally by the Sellers and Buyers. Interest
earned on the deposit to be for
19

--------------------------------------------------------------------------------

Buyer's account. Deposit to be released in accordance with joint written
instructions of the Seller and Buyer. In case that the said deposit is refunded
to the Buyer for whatsoever reason, any costs or expenses incurred by the Seller
arising from the Buyers’ fault shall be deducted, subject to the terms and
conditions of this agreement.
Agreement.  This deposit shall be placed with
20
 
 
and held by them in a joint account for the Sellers and the Buyers, to be
released in accordance
21
with joint written instructions of the Sellers and the Buyers. Interest, if any,
to be credited to the
22
Buyers. Any fee charged for holding the said deposit shall be borne equally by
the Sellers and the
23
Buyers.
24

 
3.
Payment
25



The said Balance of the  Purchase Price shall be paid in full free of bank
charges to Woori Bank, Hong Kong Branch, and the deposit released to the
Sellers,
26
on delivery of the Vessel, but not later than 3 banking days after the Vessel is
in every respect
27
physically ready for delivery in accordance with the terms and conditions of
this Agreement and
28
Notice of Readiness has been given. in accordance with Clause 5.
29

 
4.
Inspections
30



a)*
The Buyers have waived their right to physical inspection. inspected and
accepted The Vessel’s classification records have been inspected and accepted by
the buyers.  The Buyers
31
 
have also inspected the Vessel at/in       on
32
 
and have accepted the Vessel following this inspection and Therefore the sale is
outright and definite,
33
 
subject only to the terms and conditions of this Agreement.
34
 
 
 
b)*
The Buyers shall have the right to inspect the Vessel’s classification records
and declare
35
 
whether same are accepted or not within
36
 
 
 
 
The Sellers shall provide for inspection of the Vessel at/in
37
 
 
 
 
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the
38
 
Buyers cause undue delay they shall compensate the Sellers for the losses
thereby incurred.
39
 
The Buyers shall inspect the Vessel without opening up and without cost to the
Sellers.
40
 
During the inspection, the Vessel’s deck and engine log books shall be made
available for
41
 
examination by the Buyers. If the Vessel is accepted after such inspection, the
sale shall
42
 
become outright and definite, subject only to the terms and conditions of this
Agreement,
43
 
provided the Sellers receive written notice of acceptance from the Buyers within
72 hours
44
 
after completion of such inspection.
45
 
Should notice of acceptance of the Vessel’s classification records and of the
Vessel not be
46
 
received by the Sellers as aforesaid, the deposit together with interest earned
shall be
47
 
released immediately to the Buyers, whereafter this Agreement shall be null and
void.
48
 
 
 
*
4 a) and 4 b) are alternatives; delete whichever is not applicable, in the
absence of deletions,
49
 
alternative 4 a) to apply.
50

 
5.
Notices, time and place of delivery
 
51
a)
The Sellers shall keep the Buyers well informed of the Vessel’s itinerary and
shall
52
 
provide the Buyers with 30(thirty), which shall not be applicable in case the
Vessel is to be delivered without a further laden voyage after discharge in
People's Republic of China, 15(fifteen), which shall not be applicable in case
the Vessel is to be delivered without a further laden voyage after discharge in
People's Republic of China,
53

--------------------------------------------------------------------------------

 
10(ten), 5(five), 3(three)  and 1(one) days notice of the estimated time of
arrival at the
 
intended place of drydocking/underwater inspection/delivery. When the Vessel is
at the place
54
 
of delivery and in every respect physically ready for delivery in accordance
with this
55
 
Agreement, the Sellers shall give the Buyers a written Notice of Readiness for
delivery.
56
 
 
The Vessel’s place of delivery will not include any area, or port within the
jurisdiction of any nation prohibited under the laws of the United States of
America, or the United Nations. But both vessels to deliver at the conclusion of
current laden voyage.
 
 
b)
The Vessel shall be delivered and taken over safely afloat, at a safe and
accessible berth or
57
 
anchorage at/in   Far East range
58
 
 
 
 
in the Sellers’ option.
59
 
 
 
 
Expected time of delivery: between 15th November, 2013 and 31st December, 2013
60
 
 
 
 
Date of canceling (see Clauses 5 c), 6 b) (iii) and 14): 31st December, 2013
61
 
 
 
c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the
62
 
Vessel will not be ready for delivery by the cancelling date they may notify the
Buyers in
63
 
writing stating the date when they anticipate that the Vessel will be ready for
delivery and
64
 
propose a new cancelling date. Upon receipt of such notification the Buyers
shall have the
65
 
option of either canceling this Agreement in accordance with Clause 14 within 7
running
66
 
days of receipt of the notice or of accepting the new date as the new cancelling
date. If the
67
 
Buyers have not declared their option within 7 running days of receipt of the
Sellers’
68
 
notification or if the Buyers accept the new date, the date proposed in the
Sellers’ notification
69
 
shall be deemed to be the new cancelling date and shall be substituted for the
cancelling
70
 
date stipulated in line 61.
71
 
 
 
 
If this Agreement is maintained with the new canceling date all other terms and
conditions
72
 
hereof including those contained in Clauses 5 a) and 5 c) shall remain unaltered
and in full
73
 
force and effect. Cancellation or failure to cancel shall be entirely without
prejudice to any
74
 
claim for damages the Buyers may have under Clause 14 for the Vessel not being
ready by
75
 
the original cancelling date.
 
76
d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery
77
 
the deposit together with interest earned shall be released immediately to the
Buyers
78
 
whereafter this Agreement shall be null and void.
79

 
6.
Drydocking/Divers Inspection
80



a)**
The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the
81
 
Classification Society of the Vessel’s underwater parts below the deepest load
line, the
82
 
extent of the inspection being in accordance with the Classification Society’s
rules. If the
83
 
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
84
 
broken, damaged or defective so as to affect the Vessel’s class, such defects
shall be made
85
 
good at the Sellers’ expense to the satisfaction of the Classification Society
without
86
 
condition/recommendation*.
87
 
 
 
b)**
(i)       The vessel is to be delivered without drydocking. However, the Buyers
shall
88
 
have the right declarable within 7(seven) days prior to expected delivery at
their expense to arrange for an underwater inspection by a diver approved
89
 
by the Classification Society prior to the delivery of the Vessel. The Sellers
shall at their
90
 
cost make the Vessel available for such inspection. The extent of the inspection
and the
91
 
conditions under which it is performed shall be to the satisfaction of the
Classification
92
 
Society. If the conditions at the port of delivery are unsuitable for such
inspection, the
93

--------------------------------------------------------------------------------

 
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery
94
 
port.
95
 
 
 
 
(ii)       If the rudder, propeller, bottom or other underwater parts below the
deepest load line
96
 
are found broken, damaged or defective so as to affect the Vessel’s class, then
unless
97
 
repairs can be carried out afloat or can be postponed until the next scheduled
Class drydocking survey  to the satisfaction of the Classification Society, the
Sellers
98
 
shall arrange for the Vessel to be drydocked at their expense for inspection by
the
99
 
Classification Society of the Vessel’s underwater parts below the deepest load
line, the
100
 
extent of the inspection being in accordance with the Classification Society’s
rules. If the
101
 
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
102
 
broken, damaged or defective so as to affect the Vessel’s class, such defects
shall be made
103
 
good by the Sellers at their expense to the satisfaction of the Classification
Society
104
 
without condition/recommendation*. In such event the Sellers are to pay also for
the cost of
105
 
the underwater inspection and the Classification Society’s attendance.
106
 
If the repairs can be postponed until the next scheduled Class drydocking survey
to the satisfaction of the Classification Society, then the Sellers shall pay to
the Buyers the estimated cost to repair such damage in a way which is acceptable
to Class. The amount shall be the direct cost to repair such damage only and to
be based on a reasonable quotation from a ship repair yard in the delivery area.
This quote shall be mutually agreed between the Buyers and the Sellers. If the
Buyers and the Sellers cannot mutually agree within 1 working day after
completion of the divers inspection, then the amount shall be based on the
average of two quotations from repair facilities within the delivery area, one
to be obtained by the Buyers and one to be obtained by the Sellers. The amount
shall be deducted from the balance of the purchase money at the time of
delivery. The Buyers shall then take delivery of the Vessel including the
damage/s concerned, subject to the Vessel otherwise being delivered fully in
accordance with this Agreement.
 
 
 
(iii)       If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable dry-
107
 
docking facilities are available at the port of delivery, the Sellers shall take
the Vessel
108
 
to a port where suitable drydocking facilities are available, whether within or
outside the
109
 
delivery range as per Clause 5 b). Once drydocking has taken place the Sellers
shall deliver
110
 
the Vessel at a port within the delivery range as per Clause 5 b) which shall,
for the
111
 
purpose of this Clause, become the new port of delivery. In such event the
cancelling date
112
 
provided for in Clause 5 b) shall be extended by the additional time required
for the
113
 
drydocking and extra steaming, but limited to a maximum of 14 running days.
114
 
 
 
c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above
115
 
 
 
 
(i)       the Classification Society may require survey of the tailshaft system,
the extent of
116
 
the survey being to the satisfaction of the Classification surveyor. If such
survey is not
117
 
required by the Classification Society, the Buyers shall have the right to
require the tailshaft
118
 
to be drawn and surveyed by the Classification Society, the extent of the survey
being in
119
 
accordance with the Classification Society’s rules for tailshaft survey and
consistent with
120
 
the current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they
121
 
require the tailshaft to be drawn and surveyed not later than by the completion
of the
122
 
inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be
123
 
arranged by the Sellers. Should any parts of the tailshaft system be condemned
or found
124
 
defective so as to affect the Vessel’s class, those parts shall be renewed or
made good at
125
 
the Sellers’ expense to the satisfaction of the Classification Society without
126
 
condition/recommendation*.
127
 
(ii)       the expenses relating to the survey of the tailshaft system shall be
borne
128
 
by the Buyers unless the Classification Society requires such survey to be
carried out, in
129
 
which case the Sellers shall pay the expenses. The Sellers shall also pay the
expenses
130
 
if the Buyers require the survey and parts of the system are condemned or found
defective
131
 
or broken so as to affect the Vessel’s class*.
132

--------------------------------------------------------------------------------

 
(iii)       the expenses in connection with putting  the Vessel in and taking
her out of
133
 
drydock, including the drydock dues and the Classification Society’s fees shall
be paid by
134
 
the Sellers if the Classification Society issues any condition/recommendation*
as a result
135
 
of the survey or if it requires survey of the tailshaft system. In all other
cases the Buyers
136
 
shall pay the aforesaid expenses, dues and fees.
137
 
 
 
 
(iv)       the Buyers’ representative shall have the right to be present in the
drydock, but
138
 
without interfering with the work or decisions of the Classification surveyor.
139
 
 
 
 
(v)       the Buyers shall have the right to have the underwater parts of the
Vessel
140
 
cleaned and painted and perform other works  at their risk and expense without
interfering with the Sellers’ or the
141
 
Classification surveyor’s work, if any, and without affecting the Vessel’s
timely delivery. If,
142
 
however, the Buyers’ work in drydock is still in progress when the Sellers have
143
 
completed the work which the Sellers are required to do, the additional docking
time
144
 
needed to complete the Buyers’ work shall be for the Buyers’ risk and expense.
In the event
145
 
that the Buyers’ work requires such additional time, the Sellers may upon
completion of the
146
 
Sellers’ work tender Notice of Readiness for delivery whilst the Vessel is still
in drydock
147
 
and the Buyers shall be obliged to take delivery in accordance with Clause 3,
whether
148
 
the Vessel is in drydock or not and irrespective of Clause 5 b). However
undocking expenses are to remain for Sellers.
149
 
 
 
*
Notes, if any, in the surveyor’s report which are accepted by the Classification
Society
150
 
without condition/recommendation are not to be taken into account.
151
 
 
 
**
6 a) and 6 b) are alternatives; delete whichever  is not applicable. In the
absence of deletions,
152
 
alternative 6 a) to apply.
153



7.
Spares/bunkers, etc.
154



The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on
155
shore and on order, without extra payment. All spare parts and spare equipment
including spare tail-end shaft(s) and/or spare
156
propeller(s)/propeller blade(s), if any, belonging to the Vessel at the time of
inspection used or
157
unused, whether on board or not shall become the Buyers’ property, but spares on
order are to be
158
excluded. Forwarding charges, if any, shall be for the Buyers’ account. The
Sellers are not required to
159
replace spare parts including spare tail-end shaft(s) and spare
propeller(s)/propeller blade(s) which
160
are taken out of spare and used as replacement prior to delivery, but the
replaced items shall be the
161
property of the Buyers. The radio installation and navigational equipment shall
be included in the sale
162
without extra payment if they are the property of the Sellers. Unused stores and
provisions shall be
163
included in the sale and be taken over by the Buyers without extra payment.
164
 
 
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the
165
Sellers’ flag or name, provided they replace same with similar unmarked items.
Library, forms, etc.,
166
exclusively for use in the Sellers’ vessel(s), shall be excluded without
compensation. Captain’s,
167
Officers’ and Crew’s personal belongings including the slop chest are to be
excluded from the sale, and company system such as HSEQ system, VIS, PMS and IT
system
168
as well as the following additional items (including items on hire) :
 
169
Following to be excluded from the sale
- Original Certificate of Ship’s Registry / Original Radio Station License
- Original MSMC, SMC / ISSC, SSA / SSP
 

--------------------------------------------------------------------------------

- DOC / ISO 9001, 18001
- Original of P&I / H&M / Bunker Convention Cert.
- Manning contract and all personal certificates of crew members /ITF Cert
- GMDSS / EPIRB Maintenance Contract
- Log Book / Oil Record Book / Garbage Record Book
- HSEQ Manual / HSEQ File and Record
- Computer Data & Software
- KR-Con USB
- Personnel effects
- Seller’s own commodities and supplies with logo
 
Hired item
- DVD, Video for training and CD player
- CBT(Computer Based Training) Computer & accessories
- Gas bottle (Oxy x 6, Ace x 3, Freon x 4)
 
 
The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and
170
sealed drums and pay the Sellers’ last nett purchase current net market price
(excluding barging expenses) as evidenced by copies of invoices. at the port and
date
171
of delivery of the Vessel.
172
Payment under this Clause shall be made at the same time and place and in the
same currency as
173
the Purchase Price.
174
The Seller warrants that the Vessel will be delivered with adequate bunkers and
lubricants to reach the next available bunkering port where bunkers and
lubricants are available.
175

 
8. Documentation


The place of closing is to be advised by the Sellers with the cost to be equally
between the Buyers and the Sellers.
176
 
 
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery
 
At the time of delivery/closing the Buyers and the Sellers are to provide each
other with a list of delivery documents as reasonably required from each other..
This list is to be mutually agreed and then incorporated into this Agreement as
an Addendum. The delivery documents Addendum shall be agreed as soon as possible
after signing this Agreement but no later than 14 days prior to the expected
date of delivery of the Vessel. Proforma documents are to be exchanged at least
7 days prior to closing, if practicable.
177
 
documents, namely:
178



a)
Legal Bill of Sale in a form recordable in                   (the country in
which the Buyers are
179
 
to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages
180
 
and maritime liens or any other debts or claims whatsoever, duly notarially
attested and
181
 
legalized by the consul of such country or other competent authority.
182
 
 
 
b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of
183
 
the Vessel.
184
 
 
 
c)
Confirmation of Class issued within 72 hours prior to delivery.
185
 
 
 
d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from
186
 
registered encumbrances.
187

--------------------------------------------------------------------------------

e)
Certificate of Deletion of the Vessel from the Vessel’s registry or other
official evidence of
188
 
deletion appropriate to the Vessel’s registry at the time of delivery, or, in
the event that the
189
 
registry does not as a matter of practice issue such documentation immediately,
a written
190
 
undertaking by the Sellers to effect deletion from the Vessel’s registry
forthwith and furnish a
191
 
Certificate or other official evidence of deletion to the Buyers promptly and
latest within 4
192
 
(four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.
193
 
 
 
f)
Any such additional documents as may reasonably be required by the competent
authorities
194
 
for the purpose of registering the Vessel, provided the Buyers notify the
Sellers of any such
195
 
documents as soon as possible after the date of this Agreement.
196



At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of
197
Delivery and Acceptance confirming the date and time of delivery of the Vessel
from the Sellers to the
198
Buyers.
199
 
 
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all
200
plans etc., which are on board the Vessel. Other certificates which are on board
the Vessel shall also
201
be handed over to the Buyers unless the Sellers are required to retain same, in
which case the
202
Buyers to have the right to take copies. Other technical documentation which may
203
be in the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so
204
request. The Sellers may keep the Vessel’s log books but the Buyers to have the
right to take
205
copies of same.
206



9.
Encumbrances
207



The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances,
208
mortgages and maritime liens or any other debts whatsoever. The Sellers hereby
undertake
209
to indemnify the Buyers against all consequences of claims made against the
Vessel which have
210
been incurred prior to the time of delivery.
211



10.
Taxes, etc.
212



Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag
213
shall be for the Buyers’ account, whereas similar charges in connection with the
closing of the Sellers’
214
register shall be for the Sellers’ account.
215

 
11.
Condition on delivery
216



The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is
217
delivered to the Buyers, but subject to the terms and conditions of this
Agreement she shall be
218
delivered and taken over as she was at the time of inspection, fair wear and
tear excepted.
219
However, The Vessel shall be delivered and taken over with her class maintained
without condition/recommendation*,
220
free of average damage affecting the Vessel’s class, and with her classification
certificates and
221
National/international certificates, as well as all other certificates the
Vessel had at the time of inspection, valid and
222
unextended for a minimum period of 3(three) months without
condition/recommendation* by Class or the relevant authorities at the time of
delivery.
223
 
224
“Inspection” in this Clause 11, shall mean the Buyers’ inspection according to
Clause 4 a) or 4 b), if
225
applicable, or the Buyers’ inspection prior to the signing of this Agreement. If
the Vessel is taken over
226
without inspection, the date of this Agreement shall be the relevant date.
227




--------------------------------------------------------------------------------

*
Notes, if any, in the surveyor’s report which are accepted by the Classification
Society
228
 
without condition/recommendation are not to be taken into account.
229



12.
Name/markings
230



Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.
231



13.
Buyers’ default
232



Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this
233
Agreement, and they shall be entitled to claim compensation for their losses and
for all expenses
234
incurred together with interest.
235
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to
236
cancel the Agreement, in which case the deposit together with interest earned
shall be released to the
237
Sellers. If the deposit does not cover their loss, the Sellers shall be entitled
to claim further
238
compensation for their losses and for all expenses incurred together with
interest.
239



14.
Sellers’ default
240



Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready
241
to validly complete a legal transfer by the date stipulated in line 61 the
Buyers shall have
242
the option of cancelling this Agreement provided always that the Sellers shall
be granted a
243
maximum of 3 banking days after Notice of Readiness has been given to make
arrangements
244
for the documentation set out in Clause 8. If after Notice of Readiness has been
given but before
245
the Buyers have taken delivery, the Vessel ceases to be physically ready for
delivery and is not
246
made physically ready again in every respect by the date stipulated in line 61
and new Notice of
247
Readiness given, the Buyers shall retain their option to cancel. In the event
that the Buyers elect
248
to cancel this Agreement the deposit together with interest earned shall be
released to them
249
immediately.
250
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready
251
to validly complete a legal transfer as aforesaid they shall make due
compensation to the Buyers for
252
their loss and for all expenses together with interest if their failure is due
to proven
253
negligence and whether or not the Buyers cancel this Agreement.
254



15.
Buyers’ representatives
255



After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers
256
have the right to place two representatives on board the Vessel at their sole
risk and expense. upon
257
arrival at                                         on or about
258
These representatives are on board for the purpose of familiarization and in the
capacity of
259
observers only, and they shall not interfere in any respect with the operation
of the Vessel. The
260
Buyers’ representatives shall sign the Sellers’ letter of indemnify prior to
their embarkation.
These representatives shall pay USD 20 per day per man for victualling and
accommodation as well as actual cost for the use of communication appliances
onboard. All the relevant fees/charges to be paid to the Sellers upon delivery.
261



16.
Arbitration
262



a)*
This Agreement shall be governed by and construed in accordance with English law
and
263
 
any dispute arising out of this Agreement shall be referred to arbitration in
London in
264
 
accordance with the Arbitration Acts 1950 and 1979 1996 or any statutory
modification or
265
 
re-enactment thereof for the time being in force, one arbitrator being appointed
by each
266
 
party. On the receipt by one party of the nomination in writing of the other
party’s arbitrator,
267

--------------------------------------------------------------------------------

 
that party shall appoint their arbitrator within fourteen days, failing which
the decision of the
268
 
single arbitrator appointed shall apply. If two arbitrators properly appointed
shall not agree
269
 
they shall appoint an umpire whose decision shall be final.
270
 
 
 
b)*
This Agreement shall be governed by and construed in accordance with Title 9 of
the
271
 
United States Code and the Law of the State of New York and should any dispute
arise out of
272
 
this Agreement, the matter in dispute shall be referred to three persons at New
York, one to
273
 
be appointed by each of the parties hereto, and the third by the two so chosen;
their
274
 
decision or that of any two of them shall be final, and for purpose of enforcing
any award, this
275
 
Agreement may be made a rule of the Court.
276
 
The proceedings shall be conducted in accordance with the rules of the Society
of Maritime
277
 
Arbitrators, Inc. New York.
278
 
 
 
c)*
Any dispute arising out of this Agreement shall be referred to arbitration at
279
 
                                                                 , subject to
the procedures applicable there.
280
 
The laws of                                              shall govern this
Agreement.
281
 
 
 
*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of
282
 
deletions, alternative 16 a) to apply.
283



17.
At the time of delivery the Sellers shall confirm in writing that the Vessel has
not been blacklisted by any league, nation or organization.


18.
All details of this sale are to be kept strictly private and confidential by
both parties and not to be discussed with any unrelated third parties. This
provision shall not apply to Bankers, consultants and others on a "need to know"
basis. However, should, despite the best efforts of all parties involved,
details of this sale become known or reported on the market, neither the Sellers
nor the Buyers have the right to withdraw or to fail to fulfill all their
obligations under the agreed contract.  Buyers will be required to disclose the
transaction after MOA's are signed and any subjects lifted.


For and on behalf of The Sellers
For and on behalf of The Buyers
Concord Shipholding S.A. 
Baltic Tiger Limited.



/s/ Jung Hyun Kim
/s/ John Wobensmith
Title:  Jung Hyun Kim
Title:  John Wobensmith
Name:   President
Name:  President

 
 

--------------------------------------------------------------------------------